Citation Nr: 1242555	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for methicillin-resistant staphylococcus aureus (MRSA) with recurrent furunculitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 2001. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The  issues of entitlement to service connection for gastroesophageal reflux disease and hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

With regard to the claim for an initial compensable evaluation for service-connected MRSA with recurrent furunculitis, the RO rated the disability by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7820 (infections of the skin not listed elsewhere), which in turn allows for rating as disfigurement, scars, or dermatitis, depending upon the predominant disability.  The RO specifically considered Diagnostic Code 7806 (dermatitis or eczema) in assigning the current noncompensable rating.

Over the course of the appeal, the Veteran has been afforded three VA compensation and pension examinations.  On VA examination in October 2007, the examiner noted that the Veteran experienced two MRSA flare-ups during the prior year.  However, concerning the MRSA, the examiner indicated that although there were scars, there was no current pathology to render a diagnosis.  On VA examination in January 2009, the examiner recorded that the Veteran's MRSA symptoms occurred intermittently, occasionally as often as monthly.  However, the examiner noted that the condition was in remission at the time of that examination.  On VA examination in March 2010, the examiner reported that the Veteran previously had experienced 40 different flare-ups of his MRSA boils.  However, at that time, the examiner opined that there was no evidence of active lesions at that examination.  As reviewed above, it appears that none of the VA examinations of record were administered during an active outbreak of the Veteran's service-connected skin disability.

The Veteran has asserted that he experiences outbreaks of MRSA boils at various times throughout the year.  Skin boils are a symptom that can be observed through the senses; as such, the Veteran's statements concerning experiencing periods of outbreaks and remission throughout the year are competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to attempt to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not, "accurately reflect the elements of the present disability."  Id.

Accordingly, on remand, the Veteran should be afforded another examination of his skin-one that occurs during an active outbreak of his symptoms. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AMC/RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the AMC/RO should afford the Veteran an appropriate VA examination to determine the nature and extent of his service-connected MRSA with recurrent furunculitis.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to, and reviewed by, the examiner.  In particular, the examiner should note any scars present and should note the manifestations of such scars in terms conforming to the rating schedule for skin disorders.

The AMC/RO should also advise the Veteran that should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (requiring adequate skin examination during active stage of the disorder).

3.  The AMC/RO should also undertake any other development it determines to be warranted. 

4.  Then, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AMC/RO should furnish to the Veteran and his representative a supplemental statement of the case and should afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

